  Case 3:20-cv-03212-B Document 14 Filed 06/17/21                        Page 1 of 14 PageID 101



                                UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF TEXAS
                                      DALLAS DIVISION

 CAN CAPITAL ASSET SERVICING,                      §
 INC., formerly known as NewLogic                  §
 Business Loans, Inc.,                             §
                                                   §
      Plaintiff,                                   §
                                                   §
 v.                                                §        CIVIL ACTION NO. 3:20-CV-3212-B
                                                   §
 AZKET E-INTELLIGENCE LLC, doing                   §
 business as Azket E-Intelligence, and             §
 HENRY CROCKETT, also known as D.                  §
 Crockett Henry,                                   §
                                                   §
      Defendants.                                  §

                             MEMORANDUM OPINION AND ORDER

         Before the Court is Plaintiff Can Capital Asset Servicing, Inc. (CCAS)’s Motion for Default

Judgment (Doc. 13), filed on May 11, 2021. For the reasons discussed below, the Court GRANTS

IN PART and DENIES IN PART CCAS’s motion.

                                                       I.

                                           BACKGROUND1

         This case arises from a loan agreement between CCAS and Defendants Azket E-Intelligence

LLC (“Azket E-Intelligence” or “Borrower”) and Henry Crockett (“Crockett” or “Guarantor”).2

Azket E-Intelligence entered into a “Business Loan Agreement” (“the Agreement”) with WebBank




         1
             The Court draws the facts from CCAS’s complaint (Doc. 1).
         2
        Throughout this Order, the Court refers to Azket E-Intelligence and Crockett collectively as
“Defendants.”

                                                   -1-
  Case 3:20-cv-03212-B Document 14 Filed 06/17/21                    Page 2 of 14 PageID 102



(“Lender”) on or about August 8, 2019. Doc. 1, Compl., ¶ 7. Pursuant to the Agreement, WebBank

loaned $133,340.00 to Azket E-Intelligence. Id. Also pursuant to the Agreement, Azket

E-Intelligence agreed to repay Lender “through Weekday ACH Debits” in the amount of $456.35

until Lender received all amounts due. Id. ¶ 9; Doc. 1-1, Business Loan Agreement, 1. As part of the

Agreement, Crockett executed a personal guaranty (the “Personal Guaranty”) for Azket

E-Intelligence’s payments to Lender. Doc. 1, Compl., ¶ 11. WebBank later assigned the Agreement

to CCAS. Id. ¶ 8. After September 30, 2019, Azket E-Intelligence stopped making payments,

breaching the Agreement and triggering Crockett’s liability. Id. ¶ 12. CCAS has demanded that

Defendants cure their breach by paying CCAS, but they have failed to do so. Id. ¶ 13.

        CCAS filed a complaint in this Court on October 21, 2020, bringing three causes of action:

breach of contract, breach of guaranty, and judicial foreclosure on collateral listed in the Agreement.

Id. ¶¶ 16–24. CCAS seeks actual damages pursuant to the Agreement in the amount of $156,061.30;

reasonable attorney’s fees; court costs; post-judgment interest; and judicial foreclosure and possession

of the collateral at issue. Id. ¶ 26. Defendants were properly served on February 1, 2021. See Doc. 7,

Return of Service, 2; Doc. 8, Return of Service, 2. Defendants failed to answer or otherwise defend

this lawsuit. Consequently, on April 2, 2021, the Clerk of Court entered default against Defendants.

See generally Doc. 12, Clerk’s Entry of Default. CCAS filed a motion for default judgment (Doc. 13)

on May 11, 2021. CCAS’s motion is now ripe for review.

                                                  II.

                                       LEGAL STANDARD

        Federal Rule of Civil Procedure 55 provides for the entry of default judgments in federal

court. Rule 55 states that “[w]hen a party against whom a judgment for affirmative relief is sought

                                                 -2-
  Case 3:20-cv-03212-B Document 14 Filed 06/17/21                      Page 3 of 14 PageID 103



has failed to plead or otherwise defend, . . . the clerk must enter the party’s default.” Fed. R. Civ. P.

55(a). Once default has been entered, the Court may enter a default judgment against the defaulting

defendant upon motion by the plaintiff. Fed. R. Civ. P. 55(b)(2). However, default judgments are

a “drastic remedy” and thus are only used by courts in “extreme situations.” Sun Bank of Ocala v.

Pelican Homestead & Sav. Ass’n, 874 F.2d 274, 276 (5th Cir. 1996) (citations omitted). As such, a

party is not entitled to a default judgment merely because the defendant is technically in default.

Ganther v. Ingle, 75 F.3d 207, 212 (5th Cir. 1996) (citations omitted). A default judgment is rather

“committed to the discretion of the district court.” United States v. 1998 Freightliner Vin #

1FUYCZYB3WP886986, 548 F. Supp. 2d 381, 384 (W.D. Tex. 2008) (citing Mason v. Lister, 562

F.2d 343, 345 (5th Cir. 1977)).

        In determining whether to enter default judgment against a defendant, courts in the Fifth

Circuit employ a three-part analysis. See, e.g., id. (citations omitted). First, courts consider whether

the entry of default judgment is procedurally warranted. See Lindsey v. Prive Corp., 161 F.3d 886, 893

(5th Cir. 1998). The factors relevant to this inquiry include: (1) “whether material issues of fact”

exist; (2) “whether there has been substantial prejudice”; (3) “whether the grounds for default are

clearly established”; (4) “whether the default was caused by a good faith mistake or excusable

neglect”; (5) “the harshness of a default judgment”; and (6) “whether the court would think itself

obliged to set aside the default on the defendant’s motion.” Id.

        Second, courts assess the substantive merits of the plaintiff’s claims and determine whether

there is a sufficient basis in the pleadings for the judgment. See Nishimatsu Constr. Co., Ltd. v. Hous.

Nat’l Bank, 515 F.2d 1200, 1206 (5th Cir. 1975) (noting that “default is not treated as an absolute

confession by the defendant of his liability and of the plaintiff’s right to recover”). In doing so, courts

                                                   -3-
  Case 3:20-cv-03212-B Document 14 Filed 06/17/21                     Page 4 of 14 PageID 104



are to assume that due to the defendant’s default, the defendant admits all well-pleaded facts in the

plaintiff’s complaint. Id. However, “[t]he defendant is not held to admit facts that are not

well-pleaded or to admit conclusions of law.” Id.

       Third, courts determine what form of relief, if any, the plaintiff should receive. Ins. Co. of the

W. v. H & G Contractors, Inc., 2011 WL 4738197, at *4 (S.D. Tex. Oct. 5, 2011) (“A defendant’s

default concedes the truth of the allegations of the Complaint concerning the defendant’s liability,

but not damages.” (citing Jackson v. FIE Corp., 302 F.3d 515, 524-25 (5th Cir. 2002))). Courts

normally should not award damages “without a hearing or a demonstration by detailed affidavits

establishing the necessary facts.” See United Artists Corp. v. Freeman, 605 F.2d 854, 857 (5th Cir.

1979) (per curiam) (citations omitted). However, if “the amount claimed is a liquidated sum” or

damages can be determined with mathematical calculation “by reference to the pleadings and

supporting documents,” a hearing is unnecessary. James v. Frame, 6 F.3d 307, 310-11 (5th Cir. 1993)

(citations omitted). The plaintiff still must “provide an evidentiary basis for the damages it seeks.”

Broad. Music, Inc. v. Bostock Billiards & Bar Assoc., 2013 WL 12126268, at *3 (N.D. Tex. Jan. 18,

2013). Courts have found that copies of contracts, invoices, purchase orders, emails with payment

details, and statements of anticipated costs, together with computations and affidavits, are a

sufficient evidentiary basis for damages. See Genesis Servs., Inc. v. Screens Plus, Inc., 2016 WL

7036791, at *6 (W.D. La. Nov. 7, 2016) (relying upon copies of invoices and affidavits to calculate

damages); Jetstream of Hous., L.L.P. v. Cajun Pressure Control, L.L.P., 2016 WL 3024751, at *4 (W.D.

La. Apr. 15, 2016) (relying upon affidavits, copies of contracts, and invoices to substantiate

damages).



                                                 -4-
     Case 3:20-cv-03212-B Document 14 Filed 06/17/21                  Page 5 of 14 PageID 105



                                                  III.

                                             ANALYSIS

        Applying the three-part analysis, the Court concludes that a default judgment in this case is

procedurally warranted and supported by a sufficient factual basis in CCAS’s complaint. The Court

thus GRANTS a default judgment on CCAS’s breach-of-contract and breach-of-guaranty claims

and awards CCAS $156,061.30 in actual damages, $1,815.00 in reasonable attorney’s fees, $1,075.00

in court costs, and post-judgment interest on all damages awarded herein at the statutory rate. But

the Court DENIES WITHOUT PREJUDICE CCAS’s request to foreclose on and take possession

of the collateral listed in the Agreement.

A.      Whether a Default Judgment Is Procedurally Warranted

        After reviewing CCAS’s motion in light of the six Lindsey factors, the Court finds that default

judgment is procedurally warranted. First, Defendants have not filed any responsive pleadings.

Consequently, there are no material facts in dispute. See Lindsey, 161 F.3d at 893; Nishimatsu Constr.,

515 F.2d at 1206. Second, Defendants’ “failure to respond threatens to bring the adversary process

to a halt, effectively prejudicing [CCAS’s] interests.” Ins. Co. of the W., 2011 WL 4738197, at *3

(citing Lindsey, 161 F.3d at 893). Third, Defendants’ failure to respond to the complaint and the

Clerk’s entry of default clearly establishes the grounds for default. Fourth, there is no evidence in the

record to indicate that Defendants’ silence is the result of a “good faith mistake or excusable

neglect.” Lindsey, 161 F.3d at 893. Fifth, Defendants have completely failed to respond to CCAS’s

complaint for over four months, mitigating the harshness of a default judgment. John Perez Graphics

& Design, LLC v. Green Tree Inv. Grp., Inc., 2013 WL 1828671, at *3 (N.D. Tex. May 1, 2013).

Lastly, there are no facts in the record that would give rise to “good cause” to set aside the default

                                                  -5-
     Case 3:20-cv-03212-B Document 14 Filed 06/17/21                   Page 6 of 14 PageID 106



if challenged by Defendants. Lindsey, 161 F.3d at 893. Thus, CCAS has met the procedural

requirements for default judgment.

B.      Whether the Pleadings Contain a Sufficient Basis for Judgment

        Due to their default, Defendants are deemed to have admitted the allegations set forth in

CCAS’s complaint. Nonetheless, the Court must still review the pleadings to determine whether they

present a sufficient basis for CCAS’s claims for relief. See Nishimatsu Constr., 515 F.2d at 1206. In

conducting this analysis, “the Fifth Circuit looks to [Federal Rule of Civil Procedure 8] case law for

guidance.” Morales v. Rausch Grp. & Assocs., 2020 WL 6583023, at *3 (N.D. Tex. Nov. 10, 2020)

(citation omitted). Rule 8(a)(2) requires a pleading to contain “a short and plain statement of the

claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). The complaint’s factual

allegations “need only be enough to raise a right to relief above the speculative level, on the

assumption that all the allegations in the complaint are true (even if doubtful in fact).” Wooten v.

McDonald Transit Assocs., Inc., 788 F.3d 490, 498 (5th Cir. 2015) (quotation marks omitted)

(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)). Additionally, “detailed factual

allegations are not required, but the pleading must present more than an unadorned,

the-defendant-unlawfully-harmed-me accusation.” Id. (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009)). Below, the Court analyzes CCAS’s claims in light of Rule 8.

        1.      Breach of contract

        CCAS first moves for default judgment on its claim for breach of contract against Azket

E-Intelligence. See Doc. 1, Compl., ¶ 16. Under Texas law,3 the elements of a breach-of-contract


        3
         There is a Utah choice-of-law clause in the Agreement, see Doc. 1-1, Business Loan Agreement,
9, but CCAS appears to rely upon Texas law in its pleadings. See, e.g., Doc. 1, Compl., ¶¶ 15, 18. As noted

                                                   -6-
  Case 3:20-cv-03212-B Document 14 Filed 06/17/21                      Page 7 of 14 PageID 107



claim are: “(1) the existence of a valid contract; (2) performance or tendered performance by the

plaintiff; (3) breach of the contract by the defendant; and (4) damages sustained by the plaintiff as

a result of the breach.” Smith Int’l, Inc. v. Egle Grp., LLC, 490 F.3d 380, 387 (5th Cir. 2007)

(citations omitted).4

        Applying the four breach-of-contract elements to this case, the Court finds there is a

sufficient basis in the pleadings for judgment on CCAS’s breach-of-contract claim. First, CCAS

alleges that the Agreement constitutes a contract. See Doc. 1, Compl., ¶¶ 7–8; Doc. 13, Mot. Default

J., ¶ 4. Second, CCAS alleges that it performed the contract by loaning $133,340.00 to Azket

E-Intelligence. See Doc. 1, Compl., ¶¶ 7–8; Doc. 13-1, Aff., ¶ 8. Third, CCAS alleges that Azket

E-Intelligence breached the contract by failing to make payments to CCAS. Doc. 1, Compl., ¶ 12.

Fourth, CCAS alleges that it suffered damages of $156,061.30 as a result of Azket E-Intelligence’s

breach. Id. ¶ 14. Thus, accepting CCAS’s factual allegations as true, the Court finds that there is a

sufficient basis in the pleadings for the requested default judgment on the breach-of-contract claim.

        2.      Breach of personal guaranty

        CCAS next moves for default judgment on its claim for breach of guaranty against Crockett.

See Doc. 1, Compl., ¶ 19. Both Utah and Texas law treat a breach-of-guaranty claim like a

breach-of-contract claim: the plaintiff must show the existence of the guaranty and a breach of the

guaranty. Compare F.D.I.C. v. WS Sleeping Indian Ranch, LLC, 2013 WL 5503183, at *3 (D. Utah




throughout this Order, the pertinent Utah and Texas law is the same.
        4
           Utah and Texas have the same breach-of-contract elements. Compare Glob. Fitness Holdings, LLC
v. Fed. Recovery Acceptance, Inc., 127 F. Supp. 3d 1214, 1226 (D. Utah 2015) (citation omitted), with Smith
Int’l, 490 F.3d at 387 (citations omitted).

                                                   -7-
  Case 3:20-cv-03212-B Document 14 Filed 06/17/21                    Page 8 of 14 PageID 108



Oct. 3, 2013), with United Cent. Bank v. Yoon, 2015 WL 11120516, at *3 (N.D. Tex. Mar. 4, 2015)

(citing Byrd v. Est. of Nelms, 154 S.W.3d 149, 157 (Tex. App.—Waco 2004, pet. denied)). Texas

courts further break this inquiry into four elements and require a plaintiff to show: “(1) the existence

and ownership of the guaranty agreement; (2) the terms of the underlying contract by the holder;

(3) the occurrence of the conditions upon which liability is based; and (4) the failure or refusal to

perform the promise by the guarantor.” Yoon, 2015 WL 11120516, at *3 (citation and quotation

marks omitted). The Court considers whether CCAS has sufficiently alleged these four elements.

        The Court finds there is a sufficient basis for judgment on CCAS’s breach-of-guaranty claim.

First, CCAS alleges that, as part of the Agreement, Crockett executed a personal guaranty in which

he personally guaranteed “the prompt payment to [CCAS] of all amounts owed by [Azket

E-Intelligence] . . . under the . . . Agreement.” Doc. 1-1, Business Loan Agreement, 12. Second,

CCAS alleges that, pursuant to the Agreement, it loaned $133,340.00 to Azket E-Intelligence. See

id. at 1; Doc. 13-1, Aff., ¶ 8. In exchange, Azket E-Intelligence “promise[d] to pay [CCAS] the

Repayment Amount [of $170,675.20] and all other amounts [the Business Loan Agreement]

require[d] [it] to pay.” Doc. 1-1, Business Loan Agreement, 1–2. Third, CCAS alleges that Azket

E-Intelligence’s failure to make payments triggered Crockett’s obligation to pay CCAS. Doc. 1,

Compl., ¶ 12; see Doc. 1-1, Business Loan Agreement, 12. Fourth, CCAS alleges that Crockett has

failed to make his required payments to CCAS and has thus breached the personal guaranty. Doc.

1, Compl., ¶ 22. Thus, accepting CCAS’s allegations as true, the Court finds there is a sufficient basis

in the pleadings for the requested default judgment on the breach-of-personal-guaranty claim.

        In sum, the Court concludes that CCAS has shown a sufficient basis in the pleadings to

recover on its breach-of-contract and breach-of-guaranty claims. The Court thus GRANTS CCAS’s

                                                 -8-
     Case 3:20-cv-03212-B Document 14 Filed 06/17/21                 Page 9 of 14 PageID 109



request for entry of a default judgment.

C.      Whether the Court Can Ascertain Damages

        Here, CCAS seeks: (1) actual damages, (2) attorney’s fees, (3) costs, (4) post-judgment

interest, and (5) judicial foreclosure and possession of collateral listed in the Agreement. Doc. 1,

Compl., ¶¶ 24, 26; Doc. 13, Mot. Default J., ¶ 6. The Court must now determine whether CCAS’s

motion, along with its attached supporting documentation, is sufficient to allow the Court to award

CCAS damages.

        1.     Actual damages

        CCAS requests $156,061.30 in actual damages. Doc. 13, Mot. Default J., ¶ 5. This request

is based on the balance owed by Azket E-Intelligence to CCAS under the Agreement. Id. In support

of its request, CCAS provides evidence including the Agreement, (Doc. 13-2), an affidavit from its

Assistant General Counsel, (Doc. 13-1), records of Azket E-Intelligence’s payment history, (Doc.

13-4), and CCAS’s demand letter (Doc. 13-5). This evidence is of the type readily accepted by

district courts in the Fifth Circuit. See, e.g., Genesis Servs., 2016 WL 7036791, at *6. Therefore, the

Court GRANTS CCAS’s request for $156,061.30 in actual damages.

        2.     Attorney’s fees

        CCAS next asks for $1,815.00 in reasonable attorney’s fees. The general rule in Texas is that

attorney’s fees can be recovered only if authorized by statute or contract, subject to certain

exceptions. Liquid Cap. of Am. Corp. v. Effective Bus. Sols. Inc., 2020 WL 2950412, at *9 (N.D. Tex.

Mar. 30, 2020) (citations omitted), R. & R. adopted, 2020 WL 2926471 (N.D. Tex. June 2, 2020).5


        5
        This is also the general rule in Utah. See Stewart v. Utah Pub. Serv. Comm’n, 885 P.2d 759, 782
(Utah 1994) (citations omitted).

                                                 -9-
  Case 3:20-cv-03212-B Document 14 Filed 06/17/21                   Page 10 of 14 PageID 110



In the present case, the Agreement states that CCAS is entitled to “any and all expenses, including

. . . attorneys’ fees and expenses . . . which may be incurred by [CCAS] in the prosecution, defense,

settlement and/or other resolution of any claim, demand, action or proceeding arising out of or

relating to this Agreement . . . .” Doc. 1-1, Business Loan Agreement, 7. Because Defendants

breached the Agreement and its accompanying guaranty, CCAS is entitled to reasonable attorney’s

fees.

        The Fifth Circuit uses a two-step process for determining attorney’s fees. Paisano Cap. SA de

CV v. 23 Tex. Produce, Inc., 2019 WL 3239152, at *6 (N.D. Tex. July 18, 2019) (citing Smith v.

Acevedo, 478 F. App’x 116, 124 (5th Cir. 2012) (per curiam)). First, the Court calculates the

“lodestar” by “multiplying the number of hours reasonably expended by an appropriate hourly rate

in the community for such work.” Singer v. City of Waco, 324 F.3d 813, 829 (5th Cir. 2003) (citation

omitted). “The [C]ourt should exclude all time that is excessive, duplicative, or inadequately

documented.” Smith, 478 F. App’x at 124. Second, the Court can adjust the lodestar amount “based

on the twelve factors set forth in Johnson v. Ga. Highway Express, Inc., 488 F.2d 714, 717–19 (5th Cir.

1974)[, overruled on other grounds by Blanchard v. Bergeron, 489 U.S. 87 (1989)].” Id. The Johnson

factors are: (1) “time and labor required” for the litigation; (2) “novelty and difficulty of the

questions” presented; (3) “skill requisite to perform the legal services properly”; (4) “preclusion of

other employment”; (5) “customary fee”; (6) “[w]hether the fee is fixed or contingent”;

(7) “limitations imposed by the client or circumstances”; (8) “amount involved and the result

obtained”; (9) “experience, reputation, and ability of the attorneys”; (10) “‘undesirability’ of the

case”; (11) “nature and length of the professional relationship with the client”; and (12) “[a]wards

in similar cases.” 488 F.2d at 717–19.

                                                - 10 -
  Case 3:20-cv-03212-B Document 14 Filed 06/17/21                   Page 11 of 14 PageID 111



        The first step in the lodestar analysis requires the Court to determine the reasonable number

of hours expended by the attorneys on the lawsuit, as well as the reasonable hourly rate for the

attorneys involved. See Smith, 478 F. App’x at 124 (citation omitted). The party requesting fees has

the burden of establishing a reasonable hourly rate. Kryptek Outdoor Grp., LLC v. Salt Armour, Inc.,

2016 WL 7757267, at *5 (E.D. Tex. Mar. 28, 2016) (citing, inter alia, Blum v. Stenson, 465 U.S. 886,

895 n.11 (1984)). “The reasonable hourly rate is the rate ‘prevailing in the community for similar

services by lawyers of reasonably comparable skill, experience, and reputation.’” BMO Harris Bank,

N.A. v. RidgeAire, Inc., 2014 WL 12612803, at *1 (E.D. Tex. June 4, 2014) (quoting Blum, 465 U.S.

at 896 & n.11.).

        Here, CCAS’s attorney has provided an affidavit and timekeeping record detailing the

amount of time spent and work performed in the case. Doc. 13-9, Aff. of M.H. Cersonsky; Doc.

13-10, Timesheet of M.H. Cersonsky. CCAS’s attorney, M.H. Cersonsky, performed 3.3 hours of

work at a rate of $550.00 per hour. Doc. 13-9, Aff. of M.H. Cersonsky, 2. Thus, CCAS’s attorney’s

fees total $1,815.00.

        After reviewing Cersonsky’s affidavit as well as the supporting invoices, the Court finds that

the time he expended was reasonable. Nothing indicates that Cersonsky was billing for “excessive,

duplicative, or inadequately documented” time. See Smith, 478 F. App’x at 124. Consequently, the

Court accepts 3.3 hours as the reasonable number of hours expended by CCAS’s attorney.

        With respect to the hourly rate, the Court also finds it reasonable. Cersonsky avers that his

rate is in line with the range of fees customarily charged by lawyers with similar experience and

expertise. Doc. 13-9, Aff. of M.H. Cersonsky, 2–3. In light of his affidavit, as well as the Court’s

knowledge of rates charged for legal services by attorneys with similar levels of skill, experience, and

                                                 - 11 -
  Case 3:20-cv-03212-B Document 14 Filed 06/17/21                      Page 12 of 14 PageID 112



competence, the Court concludes Cersonsky’s rate of $550.00 per hour is reasonable. See, e.g.,

Michaels Stores Procurement Co. v. DMR Constr., Inc., 2019 WL 399074, at *2 (N.D. Tex. Jan. 31,

2019).

         Accordingly, the Court concludes the lodestar amount is $1,815.00. Considering the twelve

Johnson factors described above, the Court does not find it necessary to make any adjustments to this

figure. Thus, CCAS’s request for attorney’s fees in the amount of $1,815.00 is GRANTED.

         3.     Costs

         CCAS also seeks $1,075.00 in court costs. Doc. 13, Mot. Default J., ¶ 5. A prevailing party

in a civil action is entitled to recover its costs unless a federal statute, the federal rules, or the court

provides otherwise. See Fed. R. Civ. P. 54(d)(1). Taxable court costs include, among others: (1) fees

paid to the clerk and marshal; (2) court reporter fees for all or part of a transcript; (3) witness fees

and related expenses; (4) printing costs; and (5) fees for copies of papers necessarily obtained for use

in the case. 28 U.S.C. § 1920.

         Here, CCAS seeks $1,075.00 in costs, namely the filing fee ($400.00) and attempted rush

service fee ($675.00). Doc. 13-11, Court Costs. These are both reasonable and taxable under the

law. See Burrell v. Akinola, 2018 WL 259457, at *2 (N.D. Tex. Jan. 2, 2018) (granting request for

reimbursement of $400 filing fee and $235 service fee, among other court costs). Therefore, the

Court GRANTS CCAS’s request for costs in the amount of $1,075.00.

         4.     Post-judgment interest

         CCAS requests post-judgment interest at the statutorily determined rate. Doc. 13, Mot.

Default J., ¶ 6. “Interest shall be allowed on any money judgment in a civil case recovered in a

district court.” 28 U.S.C. § 1961(a). Simply put, district courts do not have the discretion to deny

                                                   - 12 -
  Case 3:20-cv-03212-B Document 14 Filed 06/17/21                   Page 13 of 14 PageID 113



post-judgment interest on monetary judgments. Fairmont Specialty Ins. Co. v. Apodaca, 234 F. Supp.

3d 843, 855 (S.D. Tex. 2017) (citing Meaux Surface Prot., Inc. v. Fogleman, 607 F.3d 161, 173 (5th

Cir. 2010)). Post-judgment interest “shall be calculated from the date of the entry of the judgment,

at a rate equal to the weekly average 1-year constant maturity Treasury yield, as published by the

Board of Governors of the Federal Reserve System, for the calendar week preceding the date of the

judgment.” 28 U.S.C. § 1961(a). The Court GRANTS CCAS’s request for post-judgment interest

on all damages awarded herein, at the statutory rate, from the entry of the final default judgment

until paid.

        5.      Foreclosure and possession of collateral

        Finally, CCAS seeks “judicial foreclosure of its lien regarding the subject collateral,” thereby

permitting “possession of the collateral” to satisfy the judgment against Defendants. Doc. 13, Mot.

Default J., ¶ 6.

        The Court denies this request without prejudice. CCAS’s pleadings lack the necessary

information for the Court to evaluate the merits of this request. First, CCAS has not cited to any law

demonstrating its entitlement to foreclose on security interests. Second, CCAS has not shown that

it would be entitled to foreclose under applicable law. For example, the Court has identified several

unexplained issues in the UCC filing (Doc. 13-7) submitted by CCAS: (1) the filing is dated October

16, 2018, but CCAS’s complaint alleges that its Agreement with Defendants began on or around

August 8, 2019, see Doc. 1-1, Business Loan Agreement, 1; (2) an unidentified company is listed as

the “secured party’s name,” Doc. 13-7, UCC Statement, 1; and (3) the list of collateral in the filing

does not mirror the list of collateral upon which CCAS wishes to foreclose. Compare id. with Doc.

1, Compl., ¶ 23 and Doc. 1-1, Business Loan Agreement, 5–6. For these reasons, the Court DENIES

                                                 - 13 -
  Case 3:20-cv-03212-B Document 14 Filed 06/17/21                    Page 14 of 14 PageID 114



WITHOUT PREJUDICE CCAS’s request for foreclosure on its security interests and possession

of the subject collateral.

                                                  IV.

                                           CONCLUSION

        In sum, a default judgment against Defendants is both procedurally and substantively

warranted. Thus, the Court GRANTS CCAS’s Motion for Default Judgment (Doc. 13) insofar as

it seeks entry of a default judgment. Further, the Court GRANTS IN PART and DENIES IN

PART CCAS’s requests for relief. The Court grants CCAS’s request for actual damages in the

amount of $156,061.30, attorney’s fees in the amount of $1,815.00, court costs in the amount of

$1,075.00, and post-judgment interest. However, the Court denies without prejudice CCAS’s request

for judicial foreclosure on its security interests and possession of the subject collateral.



        SO ORDERED.

        SIGNED: June 17, 2021.




                                                          _________________________________
                                                          JANE J. BOYLE
                                                          UNITED STATES DISTRICT JUDGE




                                                 - 14 -
